 

Exhibit 10.6

Purchaser rights agreement

This PURCHASER RIGHTS AGREEMENT (this “Agreement”), dated as of May [●], 2019,
is entered into by and between NextDecade Corporation, a Delaware corporation
(“NextDecade” or the “Company”), and each of the parties set forth on the
signature pages hereto under the heading “Purchasers” (the “Purchasers”).  Each
of NextDecade and the Purchasers are referred to herein as a “Party” and
collectively as the “Parties.” 

RECITALS:

WHEREAS, the Company has commenced a convertible preferred equity and warrant
offering (the “Series B Preferred Equity Offering”), pursuant to which the
Purchasers have purchased shares of the Company’s Series B Convertible Preferred
Stock (the “Series B Preferred Stock”), together with certain associated
Warrants (as defined herein); and

WHEREAS, in connection with the purchase of the Series B Preferred Stock, the
Purchasers were granted the additional rights set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1.         DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. 

“Agreement” has the meaning assigned to it in the preamble hereto.

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.0001 par value.

“Company” has the meaning assigned to it in the preamble hereto. 

“EPC Contract” means a fixed price, date certain engineering, procurement and
construction contract with respect to the Project.



 



 

“FID Equity” means capital or funds raised by the Company or any of its
controlled affiliates on or after FID in order to finance the development,
construction, commissioning and/or operation of the Project.

“FID Equity Notice” has the meaning set forth in Section 2(a) of this Agreement.

“FID Equity Securities” means any equity or equity-linked securities (including,
without limitation, preferred equity, combinations of equity and/or any other
instruments or forms of equity capital, as well as warrants, options, purchase
rights, and other securities that are exercisable or exchangeable for or
convertible into, equity securities of the Company or its controlled
affiliates), issued by the Company or any of its controlled affiliates, whether
offered and sold in a private placement or as part of a public offering, to the
extent such securities or other instruments are issued in exchange for FID
Equity.

“Final Investment Decision” or “FID” means the Board has affirmatively voted or
consented to undertake construction of the Project and the Company has given a
full notice to proceed under an EPC Contract.

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body,
or any Self-Regulatory Organization.

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, guideline, policy,
ordinance, regulation, rule, code, constitution, treaty, requirement, judgment
or judicial or administrative doctrines enacted, promulgated, issued, enforced
or entered by any Governmental Authority.

“NextDecade” has the meaning assigned to it in the preamble hereto.

“Party” or “Parties” has the meaning assigned to it in the preamble hereto.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority,
unincorporated organization or other entity, as well as any syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act.

“Project” means the LNG liquefaction and export facility to be located on the
U.S. Gulf Coast known as the Rio Grande LNG Project.

“Purchasers” has the meaning assigned to it in the preamble hereto.

“Purchaser FID Equity Preference Amount” means an aggregate amount of FID Equity
Securities equal to $[●] million, which amount shall be applied (i) as to an FID
on Trains 1 and 2, up to a maximum of $[●] million and (ii) as to an FID on
Train 3, up to a maximum of $[●] million such that the Purchaser FID Equity
Preference Amount does not exceed $[●] million.



2



 

“Purchaser Rights Agreement” means this Agreement.

“Self-Regulatory Organization” means any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a Party to this Agreement.

“Series B Certificate of Designations” means the Certificate of Designations of
Series B Convertible Preferred Stock of NextDecade Corporation, dated as of
September 28, 2018.

“Series B Preferred Equity Offering” has the meaning assigned to it in the
Recitals hereto. 

“Series B Preferred Stock” has the meaning assigned to it in the Recitals
hereto.

“Series B Purchase Price” means the aggregate purchase price to be paid by the
Purchasers pursuant to the Series B Stock Purchase Agreement in respect of all
shares of Series B Preferred Stock that the Purchasers have purchased pursuant
thereto.

“Series B Stock Purchase Agreement” means that certain Series B Convertible
Preferred Stock Purchase Agreement, dated as of May 17, 2019, by and among the
Company and the Purchasers.

“Series C Notice” has the meaning assigned to it in Section 3(a) of this
Agreement.

“Series C Preferred Stock” has the meaning assigned to such term in the Series B
Certificate of Designations.

“Trains 1 and 2” means the first two liquefaction units to be constructed as
part of the Project.

“Train 3” means the third liquefaction unit to be constructed as part of the
Project.

“Warrants” means the warrants to purchase shares of Common Stock provided for in
the Series B Stock Purchase Agreement.  

Section 2.        FID EQUITY RIGHT OF FIRST REFUSAL

As an inducement for the Purchasers to enter into the transactions contemplated
by the Series B Stock Purchase Agreement, the Company agrees, effective upon the
Purchasers’ funding the Series B Purchase Price in full, as follows:

(a)             If the Company proposes to consummate the issuance and sale of
FID Equity Securities, then Company shall give written notice (an “FID Equity
Notice”) to the Purchasers of the proposed issuance and sale of all such FID
Equity Securities.  The FID Equity Notice shall provide information consistent
with notices to other third-party prospective investors, as determined by the
Company with its financial advisor.

(b)            The Purchasers shall have the right to participate in the process
to raise FID Equity Securities by the Company and its advisors.  The Purchasers
shall be required



3



 

to comply with the syndication process as established by the Company’s advisors,
and will have access to information consistent with third-party prospective
investors.  Provided that any Purchaser gives notice to the Company consistent
with the syndication process, the Purchasers, collectively, shall have the
right, but not the obligation, to purchase up to the Purchaser FID Equity
Preference Amount of FID Equity Securities, on the same terms and conditions as
other investors who purchase a comparable amount of FID Equity Securities (with
each such Purchaser electing to participate in such syndication participating
pro rata based on its percentage ownership of the Company, determined on a fully
diluted basis, relative to the other Purchasers who have elected to
participate).    

(c)            To the extent that the Purchasers do not exercise their right,
pursuant to Section 2(b), to purchase the full amount of the Purchaser FID
Equity Preference Amount of FID Equity Securities, then Company shall be free to
issue the FID Equity Securities with respect to which such exercise was not
made; provided,  however, that if the terms of such FID Equity Securities
allocated for sale to third parties are more favorable than the terms originally
offered to the Purchasers, the Company shall be obligated to offer those same,
improved, terms to the Purchasers and the Purchasers shall be allowed another
opportunity to accept or reject such improved terms as provided herein.  If one
or more Purchasers elects to purchase FID Equity Securities pursuant to Section
2(b), then the Company shall sell to such Purchasers, and such Purchasers shall
purchase from the Company, for the consideration and on the terms as established
by the syndication process, the FID Equity Securities that such Purchasers have
duly elected to purchase pursuant to this Section 2(c) and the Company may issue
the balance, if any, of the FID Equity Securities it proposed to issue in such
FID Equity Notice in accordance with the immediately preceding sentence.

(d)            If the sale of the FID Equity Securities is not completed within
six (6) months of the date on which the FID Equity Notice is given, then the
Company shall not thereafter sell FID Equity Securities without complying anew
with the procedures described in this Section 2.

(e)            Upon the advice of its financial adviser, the Company may modify
the process and timing related to Section 2. 

Section 3.        SERIES C PURCHASE RIGHT. 

As an inducement for the Purchasers to enter into the transactions contemplated
by the Series B Stock Purchase Agreement, until FID, the Company agrees,
effective upon the Purchasers’ funding the Series B Purchase Price in full, as
follows:

(a)            If the Company proposes to consummate the issuance and sale of
any shares of Series C Preferred Stock, then Company shall give written notice
(a “Series C Notice”) to the Purchasers of the proposed issuance and sale of all
such shares of Series C Preferred Stock.  The Series C Notice shall provide
information consistent with notices to other third-party prospective investors,
as determined by the Company with its financial advisor.



4



 

(b)            Each Purchaser shall have the right to purchase a number of
shares of Series C Preferred Stock equal to its pro rata share of any issuance
of Series C Preferred Stock, which pro rata share shall be determined based on
(i) such Purchaser’s percentage ownership of the then outstanding Series B
Preferred Stock and Series A Preferred Stock (treating all such Series B
Preferred Stock and Series A Preferred Stock as a single class), or (ii) if no
Series A Preferred Stock or Series B Preferred Stock is then outstanding, such
Purchaser’s percentage ownership of Series B Preferred Stock and Series A
Preferred Stock as of the last date on which such securities were outstanding. 

(c)            To the extent that any Purchaser does not exercise its right,
pursuant to Section 3(b), to purchase the total number of shares of Series C
Preferred Stock that such Purchaser is entitled to purchase, then Company shall
be free to sell such shares of Series C Preferred Stock with respect to which
such exercise was not made; provided,  however, that if the terms of the
issuance of such shares of Series C Preferred Stock allocated for sale to third
parties are more favorable than the terms of the Series C Preferred Stock
originally offered to the Purchasers, the Company shall offer those same,
improved, terms to the Purchasers and the Purchasers shall be allowed another
opportunity to accept or reject the more favorable terms as provided herein.  If
any Purchaser elects to purchase shares of Series C Preferred Stock pursuant to
Section 3(b), then the Company shall sell to such Purchaser, and such Purchaser
shall purchase from the Company, for the consideration and on the terms as
established in connection with such offering, the shares of Series C Preferred
Stock that such Purchasers have duly elected to purchase pursuant to this
Section 3.

(d)            If the sale of the Series C Preferred Stock is not completed
within six (6) months of the date on which the Series C Notice is given, then
the Company shall not thereafter sell Series C Preferred Stock without complying
anew with the procedures described in this Section 3.

Section 4.        MISCELLANEOUS.    

4.1        Representations and Warranties. The Company hereby represents to the
Purchasers that (i) it has full organizational power and authority to execute
and deliver this Agreement and to comply with its obligations hereunder; (ii)
the execution and delivery of this Agreement by it have been duly and validly
authorized by all necessary organizational action on its part; and (iii) this
Agreement has been duly and validly executed and delivered by it and the
provisions of this Agreement constitute valid and binding obligations of it,
enforceable against it in accordance with the terms hereof, except that such
enforceability (x) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally, and (y) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought.

4.2        Payments.  All payments made by or on behalf of the Company or any of
their Affiliates to the Purchasers or their respective assigns, successors or
designees pursuant to this Agreement shall be without withholding, set-off,
counterclaim or deduction of any kind.



5



 

4.3        Arm’s Length Transaction.  The Company acknowledges and agrees that
(i) the Series B Preferred Equity Offering and any other transactions described
in this Agreement are an arm’s-length commercial transaction between the Parties
and (ii) no Purchaser has assumed nor will any Purchaser assume an advisory or
fiduciary responsibility in the Company’s favor with respect to any of the
transactions contemplated by this Agreement or the process leading thereto, and
no Purchaser has any obligation to the Company with respect to the transactions
contemplated by this Agreement except those obligations expressly set forth in
this Agreement or the Offering Documents to which it is a party.

4.4        No Waiver of Rights.  All waivers hereunder must be made in writing,
and the failure of any Party at any time to require another Party’s performance
of any obligation under this Agreement shall not affect the right subsequently
to require performance of that obligation.  Any waiver of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision or a waiver or modification of any other
provision.    

4.5        Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by email or
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for any
Party as shall be specified by such Party in a notice given in accordance with
this Section 4.5).    

(a)        If to the Company, to:  

NextDecade Corporation

1000 Louisiana Street, Suite 3900

Houston, Texas 77002

Attention:        Krysta De Lima, General Counsel

krysta@next-decade.com

 

With a copy (which shall not constitute notice to the Company) to:

 

K&L Gates LLP

214 North Tryon Street, 47th Floor

Charlotte, North Carolina 28202

Fax: (704)  353-3106

Attention:        Sean M. Jones

Sean.Jones@klgates.com

 

(b)        If to any Purchaser to the applicable notice addresses set forth in
the Stock Purchase Agreement.

Any of the foregoing addresses may be changed by giving notice of such change in
the foregoing manner, except that notices for changes of address shall be
effective only upon receipt. 



6



 

4.6        Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. 

4.7        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. 

4.8       Entire Agreement. This Agreement and the agreements and documents
referenced herein constitute the entire agreement of the Parties with respect to
the subject matter hereof and supersede all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof. 

4.9        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth below or as otherwise agreed by the
Parties in writing, neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by either Party (whether by
operation of law or otherwise) without the prior written consent of the other
Party.  Notwithstanding the foregoing, the rights, obligations and interests of
the Purchasers in this Agreement may be assigned or otherwise transferred, in
whole or in part, by a Purchaser to any Affiliate of such Purchaser without the
consent of the Company; provided,  however, that any such assignee or
transferee, as a condition precedent to such transfer, becomes a Party to this
Agreement and assumes the obligations of such Purchaser, in each case, with
respect to the transferred rights under this Agreement.

4.10         No Third-Party Beneficiaries.  This Agreement shall be binding upon
and inure solely to the benefit of the Parties and their respective successors
and permitted assigns and, except as expressly set forth in Section 4.9 of this
Agreement, nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever. 

4.11         Amendment.  This Agreement may not be altered, amended, or modified
except by a written instrument executed by or on behalf of the Company and the
Purchasers.

4.12         Governing Law.  This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of law principles thereof.

4.13         Consent to Jurisdiction.  Each of the Parties (a) irrevocably and
unconditionally agrees that any actions, suits or proceedings, at law or equity,
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be heard and determined by the federal or state courts
located in New York County in the State of New York; (b) irrevocably

7



 

submits to the jurisdiction of such courts in any such action, suit or
proceeding; (c) consents that any such action, suit or proceeding may be brought
in such courts and waives any objection that such Party may now or hereafter
have to the venue or jurisdiction of such courts or that such action or
proceeding was brought in an inconvenient forum; and (d) agrees that service of
process in any such action, suit or proceeding may be effected by providing a
copy thereof by any of the methods of delivery permitted by Section 4.5 to such
Party at its address as provided in Section 4.5 (provided that nothing herein
shall affect the right to effect service of process in any other manner
permitted by Law). 

4.14         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY).  EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.14.    

4.15         Counterparts.  This Agreement may be executed and delivered
(including by facsimile or electronic transmission) in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Signatures of the Parties
transmitted by electronic mail shall be deemed to be their original signatures
for all purposes.

4.16         Specific Performance.  Each Party acknowledges that, in view of the
uniqueness of the securities referenced herein and the transactions contemplated
by this Agreement, the other Parties would not have an adequate remedy at law
for money damages in the event that this Agreement has not been performed in
accordance with its terms, and therefore agrees that the other Parties shall be
entitled to specific performance and injunctive or other equitable relief,
without the necessity of proving the inadequacy of monetary damages as a remedy.
 

4.17         Amendment of Company Documents.  Neither the Company nor the Board
shall (a) permit the bylaws or certificate of incorporation of the Company to be
amended in any manner that would eliminate or have any negative impact on any of
the provisions hereof or the rights conveyed to the Purchasers hereunder or (b)
enter into any agreement, instrument or other arrangement that conflicts with
the rights and provisions of this Agreement. 

4.18         Waiver of Consequential Damages.  In no event shall any Party or
its Affiliates, or their respective managers, members, shareholders or
representatives, be liable hereunder at any time for punitive, incidental,
consequential special or indirect damages, including loss of future profits,
revenue or income, or loss of business reputation of any other Party or any of
its Affiliates, whether in contract, tort (including negligence), strict
liability or otherwise, and each Party hereby

8



 

expressly releases each other Party, its Affiliates, and their respective
managers, members, shareholders, partners, consultants, representatives,
successors and assigns therefrom.

4.19         Rules of Construction.  The Parties and their respective legal
counsel participated in the preparation of this Agreement, and therefore, this
Agreement shall be construed neither against nor in favor of any of the Parties,
but rather in accordance with the fair meaning thereof. All definitions set
forth in this Agreement are deemed applicable whether the words defined are used
in this Agreement in the singular or in the plural, and correlative forms of
defined terms have corresponding meanings.  The term “including” is not limiting
and means “including without limitation.”  The term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.  Section, subsection, clause, schedule, annex and exhibit
references are to this Agreement unless otherwise specified.  Any reference to
this Agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, and supplements thereto
and thereof, as applicable.  Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms.

[Signature pages follow]

 



9



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written. 

 

 

 

 

NEXTDECADE CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



10



 

 

 

PURCHASERS:

 

 

 

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

11

